DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EMERY LORENZO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2604

                           [October 19, 2017]

    Appeal of order denying rule 3.801 from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Jeffrey J. Colbath, Judge;
L.T. Case No. 502010CF006952C.

   Emery Lorenzo, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.